Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

ELECTION

2.	Applicant’s election without traverse of Group I in the reply filed on 06/29/22 is acknowledged.

3.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

OBJECTION

4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.




NON-PRIOR ART REJECTIONS

5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

A)	These claims are indefinite because the last step of 'determining' in independent claim 1 refers to a 'transcript sequence', but none of the previous steps provide or account for such a sequence.  Clarification is required.
B)	Claim 16 is further indefinite because it cannot be determined what is encompassed by a 'reaction mixture in an aqueous'.  Correction is required.

C)	Claim 19 is further indefinite because it cannot be determined what is encompassed by a 'known variant' of the polymerase chain reaction.  That is, it is unclear what is required in order for a method to be a 'variant' of PCR, as well as to whom such a variant is 'known'.  Clarification is required.



PRIOR ART REJECTIONS

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-4, 16-17, 19, and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ma et al. (WO 2020/074906; effective filing date 10/10/2018).
These claims are drawn to a method comprising: selecting a target sequence; providing a sample comprising individual single cells; encapsulating an individual cell in a drop; incubating the cell with a protease to produce a lysate; providing amplification primers, at least one of which comprises a barcode; performing amplification; and determining expression of a target sequence.
Ma et al. discloses such a method; see pages 2-15 and 46-50.  The claimed method cannot be distinguished from the method of Ma et al.



8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-10, 16-19, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abate et al. (US 2017/0009274).
These claims are drawn to a method comprising: selecting a target sequence; providing a sample comprising individual single cells; encapsulating an individual cell in a drop; incubating the cell with a protease to produce a lysate; providing amplification primers, at least one of which comprises a barcode; performing amplification; and determining expression of a target sequence.
Abate et al. discloses such a method; see pages 1-31 and 61-70, especially paragraphs 0004, 0035, 0086, 0138, 0144, 0162, 0228-0237, and 0338-0341.  The claimed method cannot be distinguished from the method of Abate et al.

9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Abate et al. in view of Huang et al. (US 2014/0272956).
These claims are drawn to the method as described and rejected above, with further limitations regarding a fusion sequence or splice junction, or specifically a fusion sequence or splice junction of BCR-ABL, or detecting cancer, or the use of specific primers targeting BCR-ABL.
The teachings of Abate et al. are discussed above.
Abate et al. does not disclose detecting BCR-ABL or another fusion sequence.
Huang et al. discloses detection of fusion genes including BCR-ABL which are associated with various types of cancers or tumors (see paragraphs 0004-0015).
One of ordinary skill in the art would have been motivated to modify the method of Abate et al. by applying it to detection of a fusion sequence including BCR-ABL because Huang et al. disclosed the importance of detecting such fusion sequences, which are associated with various types of cancers and tumors.  With regard to claim 15 which requires specific forward and reverse primers targeting BCR-ABL, in the absence of evidence to the contrary, all potential primer pairs targeting nucleic acids of known sequence, such as BCR-ABL, are considered to be obvious and equivalent.  It would have been prima facie obvious to one of ordinary skill in the art at the time the application was filed to carry out the claimed methods.

	CONCLUSION

10.	No claims are free of the prior art.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
07/28/22
/KENNETH R HORLICK/               Primary Examiner, Art Unit 1637